PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/942,651
Filing Date: 15 Jul 2013
Appellant(s): Singhal, Tara, Chand





EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020 appealing from the Office action mailed 07/27/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/27/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Ground#1
	It is Appellant’s position that claims are not directed to an abstract idea and directed to significantly more than abstract idea. Claimed subject matter is necessarily rooted in computer technology to overcome a problem specifically in commerce in data security of personal bankcard data processing a sale transaction and uses servers and mobile wireless devices. The claimed subject matter is directed to commerce for personal data security in the nature of a bankcard using data servers on the global computer network with specific structural elements, logic ad interface. These elements do not equate to a fundamental economic practice. Claims are similar to DDR Holdings. Claims are non-routine and non-conventional use of computers. However, Examiner respectfully disagrees. 
The claims recite receiving data, transform the received data and store transformed data in the database, which is an abstract idea. Specifically, the claims recite “receiving…an original bankcard data…; creating…a sequence number as unique reference number for original bankcard data; transforming the original bankcard data into an encrypted bankcard data…; storing in the equivalent bankcard data…”, which is Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for receiving data, creating an identifier, transform the data and store transformed data corresponding to the identifier, which is a process that deals with commercial or legal interactions, and more specifically involves receiving data, transform the received data and store transformed data in the database. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). Additionally, the claims are directed toward transforming the data which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Therefore, the claim is directed to an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as, payment processing system, central processing unit, storage system, CPU, memory, transform logic and computer network merely use a computer as a tool to perform an abstract idea. Specifically, the payment processing system, the central processing unit, the storage system, the memory, the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of a payment 
Dependent claims 1-3, 5-6, 8-9 and 11-12 further describe the abstract idea of receiving data, transform the received data and store transformed data in the database. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Further, Appellant is of the opinion that the claims are similar to DDR Holdings. However, Examiner respectfully disagrees.

Additionally, Appellant is of the opinion that the claims are non-routine and non-conventional use of computers. Examiner notes the office action is silent with respect to claim being well-understood, routine and conventional activities. Therefore, arguments are moot.

Ground#2
It is Appellant position with respect to U.S.C. 112 first paragraph rejection that the claims are read in the light of the specification and what the specification teaches to a person of ordinary skill in the art. The specification is directed to computer system for securing bankcard data and a person of ordinary skill in the art (POSITA) is one with Bachelor of Science in electrical engineering and computer science." POSITA knowns all the missing elements from the specification. However, Examiner respectfully disagrees.
Firstly, Examiner notes that Appellant did not provide arguments against all 112 first paragraph rejections in the office action. The following rejections are maintained in view of Appellant fail to provide any arguments.
Claims 1 and 7 recite “creating in the central processing unit a sequence number as a unique reference number for this original bankcard data”, however, specification is silent with respect to creating a sequence number. 
Specification discloses: The number 352A of the bankcard is referenced by the sequence number 330 (See paragraph 0073) but specification is silent with respect to creating a sequence number.
Claims 1 and 7 recites “storing in the storage system by the central processing unit of the computer system the encrypted bankcard data referenced by the sequence number in a database that is separate from databases that store customer data”, however, specification is silent with respect to storing the encrypted bankcard data referenced by the sequence number in a database.
Specification discloses: The reverse transform logic 310B, using the sequence number 330 as an input parameter, enables the equivalent bank card data 314 to be converted back to the original bank card data of 352A and 352B. (See paragraph 0079) but does not disclose storing the encrypted bankcard data referenced by the sequence number in a database.
Secondly, Appellant has failed to provide any support or citation of the missing element in the specification. Therefore, following rejections are maintained.

Specification discloses: the payment system 12 includes (i) a payment system storage device 26, (ii) a payment system operating system 27 stored in the payment system storage device 26, (iii) a payment system program 28 stored in the payment system storage device 26, (iv) and a payment system processor 29 connected to the payment system storage device 26 (See paragraph 0022). But does not disclose payment processing computer system include two type of storage such as a memory, and a storage system and the storage system is a system with multiple databases. For the purpose of examination claim is interpret as payment processing computer system that has a central processing unit and a memory.
Claims 2 and 8 recites “using the sequence number by the central processing unit for retrieving of the encrypted bankcard data from the storage system” this limitation was not described in the specification. 
Specification discloses: The reverse transform logic 310B, using the sequence number 330 as an input parameter, enables the equivalent bank card data 314 to be converted back to the original bank card data of 352A and 352B. (See paragraph 0079) but does not disclose retrieval of encrypted bankcard data done by using sequence number 330. 
Claims 5 and 11 recites “storing not the original bankcard data in the central processing unit after the payment transaction processing and thereby discarding by the 
Specification discloses: The reverse transform logic 310B, using the sequence number 330 as an input parameter, enables the equivalent bank card data 314 to be converted back to the original bank card data of 352A and 352B. (See paragraph 0079) but does not disclose discarding the original bankcard data after completing of the transaction. For the purpose of examination claim interprets as "discarding the transformed bankcard data after completion of the payment transaction processing”.
	Thirdly, Appellant arguments to claim 1 and 7 “executing there from uses a substitution algorithm without an encryption key”. Examiner unable to locate this rejection in the official action. Therefore, arguments are moot.

Ground#3
With respect to 103(a) rejection, Appellant is of the opinion that “Examiner misconstrues and misunderstands the nature and scope of the claimed subject matter as used in the claims in light of the specification and thus has erred in applying the “Broadest reasonable Interpretation” standard and as basis for 103(a) obviousness rejection, searching for Tomko is hindsight search using what the inventor discloses against the inventor, there is no teaching, suggestion or motivation in the primary art of Franklin to able to combine Tomko, Franklin without any TSM related to, bankcard data security in data servers is teaching away under the Teaching Away doctrine from teaching data security of the claimed subject matter. The claimed subject matter is 
In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, Franklin discloses: transforming by the forward transform logic the original bankcard data into multiple data elements and substituting each data element of the original bankcard data with an equivalent in format data element that is indistinguishable from the original data element, thereby yielding the equivalent bankcard data (See Fig 4, column 2 lines 12-20, column 9 lines 5-30); Tomko discloses: creating a sequence number as a unique reference number for the original data and storing the equivalent data referenced by the sequence number in a database that is separate from databases (See column 3 lines 52-67 and column 4 lines 1-50). Therefore, it would have been obvious to one of the ordinary skill at the time invention to provide extra data security because only the person who knows the unique reference number able to access the secure data. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references and reference teaching away, the examiner recognizes that obviousness may be established by combining or modifying the In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Franklin disclose receiving a data, transform the data and store the transformed data. The object of the Franklin is to provide data security (See Abstract and column 2). Tomko discloses receiving a data, transform the data and store the transformed data. The object of the Tomko is to provide data security (column 3-4). Therefore, Franklin and Tomoko are analogous art.
Appellant stated “Examiner states that Franklin teaches use of a sequence number for storing bankcard data and Tomko teaches storing encrypted profile data using a personal identifier and since Franklin teaches a sequence number and Tomko teaches storing encrypted data, claim 1 and 7 would be obvious to a person of ordinary skill in the art.” However, examiner unable to locate this language in the office action. 
Additionally, Appellant is of the opinion that “The claimed subject matter is directed to solving an entirely different problem related to theft of bankcard data from card-issuing bank’s data storage systems”. However, Examiner respectfully disagrees. The question is not whether the prior art solves a different problem but whether the claimed subject matter would have been obvious to one of ordinary skill in the art given the disclosures of the cited prior art references. After all, the Supreme Court found an error “lay in [the] assumption that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1742 (2007). “Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685
                                                                                                                                                                                                        /CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.